I respectfully dissent.
The majority concludes that Codified Ordinances of Fairview Park 741.02(A) and 741.02(b) and R.C. 921.23(C) are in conflict because both attempt to regulate *Page 313 
the application of pesticides, specifically the notice provisions prior to application of the pesticides. I disagree and would find that no conflict exists.
In Struthers v. Sokol (1923), 108 Ohio State 263, 140 N.E. 519, the word "conflict" was defined by quoting The Century Dictionary as "discord of action, feeling or effect; antagonism as of interests or principles; counteraction, as of causes, laws or agencies of any kind; opposing action or tendency; opposition; collision." The court stated that "no real conflict can exist unless the ordinance declares something to be right which the state law declares to be wrong, or vice versa. There can be no conflict unless one authority grants a permit or license to do an act which is forbidden or prohibited by another." This "principle is easier stated than applied."Automatic Refreshment Serv., Inc. v. Cincinnati (1993), 92 Ohio App. 3d 284,  634 N.E.2d 1053.
In the case sub judice, both the city ordinance and the state statute permit the appellant to spread pesticides. The statute provides notice to abutting owners only upon certain conditions, and the ordinance provides simply that notice must be given. The ordinance does not "declare something to be right which the state law declares to be wrong, or vice versa." I would find that no conflict exists between the state statute and the city ordinance, and would affirm the appellant's conviction.